Opinion by
Me. Justice Fell,
The facts of this case appear in its report in 12 Pa. Superior Ct. 412. The act of B’ebruary 4, 1870, makes it unlawful for any person, partnership or association to issue a policy of fire insurance without authority expressly conferred by a char*444ter of incorporation, and declares that “ every such policy, contract and guaranty hereafter made, executed or issued shall be void.” These words, in a statute forbidding an act on the ground of public policy, should be given their literal meaning. The intention of the legislature is too clear to admit of doubt, and there is no room for construction. Both parties are bound by the legislative prohibition. Presumably they both knew the law and entered into the contract knowing they were doing a prohibited thing. The contract being unlawful and void in its inception, there is no ground of equitable estoppel because of the receipt of premiums by the insurer. The plaintiffs could not rightfully disregard the prohibition when the contract was made, and they cannot now ask to have it set aside in their favor.
The judgment is affirmed.